Buchanan, Ch. J.
delivered the opinion of the court. The order of the Commissioners of Baltimore County, on the 13th of December, 1827, confirming the report of the commissioners appointed by the Levy Court of that county, and directing and authorising the old road to be shut up, placed the premises over which it formerly run, under the controul of the appellant to whom the land belonged, and gave him the same right of user of the land of that road, that he had of the rest of his estate. And we think that the subsequent order of the Court of Chancery, does so materially affect the right and interests of the appellant as to bring the case within the principle of Thompson *216vs. McKim, heretofore decided by this court, and form a fit subject of appeal.
The motion, therefore, to dismiss these appeals, is overruled.
MOTION OVERRULED.
Earle, J. dissented.